Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 5, 6, 9, 11, and 16-27, drawn to a pharmaceutical composition comprising: compound 1 (as depicted in claim 1 of the claims filed 04/22/2020) at least one polyethylene glycol being selected from the group consisting of PEG200 to PEG1000; and at least one pH adjusting agent being selected from the group consisting of sodium hydroxide, sodium dihydrogen phosphate, disodium hydrogen phosphate, potassium hydroxide, sodium citrate, sodium carbonate, sodium bicarbonate, and sodium acetate.

Group II, claim(s) 12, 14, and 15, drawn to a method for preparing the pharmaceutical composition of claim 6 comprising the steps of: 1) providing an aqueous solution comprising Compound 1 or the pharmaceutically acceptable salt thereof, comprising (i) providing Solution A comprising Compound 1 or the pharmaceutically acceptable salt thereof, the at least one polyethylene glycol, the at least one monohydric alcohol, and the at least one surfactant (ii) providing Solution B comprising the at least one pH adjusting agent and the at least one skeleton agent; and (iii) mixing Solution A and Solution B to form the aqueous solution; 2) adjusting the pH value of the aqueous solution from about 8.5 to about 10.3.  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
the surfactants recited in claim 17
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 5, 6, 9, 11, 12, 14, 15, 16, and 18-27.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a pharmaceutical composition comprising: compound 1 (as depicted in claim 1 of the claims filed 04/22/2020) at least one polyethylene glycol being selected from the group consisting of PEG200 to PEG1000; and at least one pH adjusting agent being selected from the group consisting of sodium hydroxide, sodium dihydrogen phosphate, disodium hydrogen phosphate, potassium hydroxide, sodium citrate, sodium carbonate, sodium bicarbonate, and sodium acetate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al. (WO2014113413; publication date: 07/24/2014; cited in the IDS filed 08/26/2020) and Zhang et al. (CN108066335; publication date: 05/25/2018; cited in the IDS filed 08/26/2020).  Wang discloses a compound according to the chemical formula recited in claim 1, identified in the instant application as “Compound 1” for use in treating cancer.  Wang discloses further that “typically formulated in accordance with pharmaceutical practice, is administered to a human being in need thereof”.  Wang does not disclose a formulation comprising a PEG selected from PEG200 to PEG 1000 or a pH adjusting agent.  Zhang discloses formulations for the anti-cancer agent paclitaxel containing the solvent PEG 400 and a pH adjuster such as sodium hydroxide.  It would have been prima facie obvious to add the solvent PEG 400 and a pH adjuster to a formulation containing Compound 1 as disclosed by Wang.  The artisan of ordinary skill would have been motivated to add a solvent such as PEG 400 in order to improve aqueous solubility of any active agent and would have been motivated to add a pH adjusting agent in order to ensure the formulation was compatible for administration to a patient.  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617